DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on   06/16/2022. 
Claims 1-3, 5-12, and 14-20 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-3, 5-12, and 14-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Gonzalez-Dominguez teaches obtaining training sequences that represent an utterance for an identified spoken language an training a neural network with the training sequences, receiving audio frames that represent a spoken utterance, training an LSTM neural network with sequences representing utterances for a spoken language, and classifying utterance of the received audio frames as being spoken in one language using the trained neural network. However, Gonzalez-Dominguez does not teach obtaining a voice input and image of the user associated with the voice input, extracting a particular set of features from the image of the user, using the extracted features to determine a set of possible languages, adjusting the configurations of the trained neural network based on the possible languages, the adjusted configurations being a number of filters in the trained neural network model, a size of the filters, a pooling window size in the trained neural network model, a pooling window stride, and a number of active neurons, or communicating a message to the user in the identified language.
Wang teaches receiving audio and visual input, including a video of a speaker, extracting facial expressions, iris biometrics, or gestures from the video or still image, providing verbal output in an identified language. However, Wang does not teach using the extracted features to determine a set of possible languages, adjusting the configurations of the trained neural network based on the possible languages, or that the adjusted configurations are a number of filters in the trained neural network model, a size of the filters, a pooling window size in the trained neural network model, a pooling window stride, and a number of active neurons.
Kobayashi teaches that the facial feature information of a person from an image can be used to determine a race of the person, and identifying language candidates based on the face information. However, Kobayashi does not teach adjusting the configurations of the trained neural network based on the possible languages, or that the adjusted configurations are a number of filters in the trained neural network model, a size of the filters, a pooling window size in the trained neural network model, a pooling window stride, and a number of active neurons.
Chen teaches training a neural network, where the number of layers and nodes in each layer can be adjusted based on training data. However, Chen does not teach the adjustment of a number of filters in the trained neural network model, a size of the filters, a pooling window size in the trained neural network model, a pooling window stride, and a number of active neurons, or that the adjustment of this set of configurations is based on a set of possible languages. 
None of the prior art, either alone or in combination, teaches or makes obvious the adjustment of configurations of a trained neural network, where the adjustments comprise a number of filters in the trained neural network model, a size of the filters, a pooling window size in the trained neural network model, a pooling window stride, and a number of active neurons, and that the adjustment of the configurations are based on a set of identified possible languages. Therefore, none of the cited prior art either alone or in combination, teaches or makes obvious the combination of limitations as recited in the independent claims.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE A K SCHMIEDER/Examiner, Art Unit 2659    

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659